ORDER
PER CURIAM.
Defendant appeals the judgment entered upon the jury’s conviction of first degree robbery, § 569.020, RSMo 1994. The court sentenced Defendant as a prior offender to eighteen years’ imprisonment. Defendant also appeals the denial, without an evidentia-ry hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *432reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).